Dixon, J.
(dissenting).
The statute relied on in this case requires the comptroller to give certificates as to the liability of any real estate in the city for unpaid faxes and assessments, as shown by any records in his possession or office; and provides that such certificates shall relieve and discharge the real estate from any tax or assessment, except such as is therein stated to be unpaid.
The clause in this act which provides for discharging the land, should be confined to such taxes' and assessments as it is the duty of the comptroller to certify, i. e.,- those unpaid, as shown in his office; and if he certifies the truth as to these, the statute does not design to change the position of either the city or the landowner with reference thereto.
As to the paving assessment, the truth was shown on the face of the certificate, and therefore as to __ this all the rights of the city should be preserved, and among them the right to levy a new assessment in case the old one had been set aside injudicial proceedings.
For this reason, the decree below, so far as it denies the right of the city to enforce the new assessment for paving, should be reversed.
For affirmance — Depue, .Parker, Reed, Scudder, Van Syckel, Cole, Green, Kirk, Whitaker — 9.
For reversal — Dixon, Mache — 2.